Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed August 5, 2022 is acknowledged.  Claims 1, 4-5, and 7-10 are pending and further considered on the merits.  In light of applicant’s response, the examiner modifies the grounds of rejection set forth in the previous office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 7-10 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Fulkerson et al., US 2011/0315611 (Fulkerson, IDS).
Regarding claims 1-2, Fulkerson discloses a method of loading a dialysis device (abstract, fig. 80), which has a device control (see “controller unit”, ¶ 0025) and user interface (see “graphical user interface”, ¶ 0049), wherein at least one fluid-filled container (see “disposable reservoir bag”, ¶ 0225, “prescription additives”, ¶ 0572, and ¶ 0584) is connected to a corresponding interface (REF 2926, fig. 29, ¶ 0582) of the device, characterized in that:
 The fluid-filled container is weighed by the device before or during the connection at the position of connection (REF 8013, 8015, fig. 80, ¶ 0582) and the measured value is compared with a desired value having predefined tolerance limits stored in the device control (see “discrepancy between the measured weight and the correct or prescribed weight”, ¶ 0572) and a therapy prescription stored in the device control (¶ 0211, 0582-0584); and
It is displayed at the user interface whether the measured value corresponds to the desired value or lies within predefined tolerance limits and the therapy prescription (see “check mark or highlight”, ¶ 0582-0583).
Regarding claim 4, Fulkerson discloses a method wherein subsequent steps are blocked by the device control if the measured value does not correspond to the desired value or does not lie within predefined tolerance limits and does not correspond to the therapy prescription (¶ 0572, 0578, 0583).
Regarding claim 5, Fulkerson discloses a method wherein a plurality of fluid filled containers (REF 805, fig. 8, ¶ 0188, 0225, 0582, 0584) are sequentially connected to corresponding interfaces of the device and all the containers are weighed before or during their connection and the measured values are respectively compared with desired values having predefined tolerance limits stored in the device control and a therapy prescription stored in the device control (REF 8013-8019, fig. 80, ¶ 0188, 0225, 0582-0584).
Regarding claims 7-10, Fulkerson discloses a medical device (figs. 1-8, 29) for carrying out the method steps described in claims 1 and 4-5 set forth above, there being no additional structural limitation provided in claims 7-10 which differentiate from structural requirements necessary for performing the steps of the method of claims 1 and 4-5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	However, in an effort to provide compact prosecution, the examiner notes that Fulkerson is relied upon based on applicant’s interpretation of the claim language provided in the most recent response.  Applicant contends the method requires a recognition and comparison of a fluid filled component to 1) a list of desired values having predefined tolerance limits stored in the device and 2) a therapy prescription stored in the device.  As seen in the rejections set forth above, the examiner relies on Fulkerson to disclose both features 1 and 2.  Specifically, Fulkerson discloses internal tables by which weighed components are compared, said internal tables comprising expected weights of said components in addition to therapy prescription values.  The identification and verification procedure provided in Fulkerson is relied upon to disclose both above-noted features, where identification and verification are both resolved by weighing a desired component and comparing said weight to internal tables comprising an expected weight and an expected prescription amount.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779